      Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Steyr Arms, Inc.

    v.                                       Civil No. 17-cv-483-JD
                                             Opinion No. 2020 DNH 068
SIG Sauer


                               O R D E R

    Steyr Arms, Inc. brought suit, alleging that Sig Sauer,

Inc. is infringing U.S. Patent No. 6,260,301 (“‘301 Patent”),

which Steyr owns.   The court granted SIG Sauer’s motion for

summary judgment of noninfringement, and judgment was entered

dismissing the case.    SIG Sauer now moves for an award of

attorneys’ fees and costs that SIG Sauer incurred following the

court’s claim construction order issued on December 19, 2018.

Steyr objects to an award of fees and costs.



                              Background

    The ‘301 Patent has a single claim, Claim 1.          The parties

identified five disputed limitations in Claim 1, which the court

addressed in the claim construction order.        The disputed

limitations were construed as follows:

    1.  “Multifunction metal part”
         A single, one-piece metal frame that serves
    multiple functions.
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 2 of 13



     2.  “Means for supporting the trigger mechanism”
          Function: To support the trigger mechanism and
     to connect it to the multifunction metal part.
          Structure: Pins and corresponding holes in the
     multifunction metal part, and equivalents thereof.

     3. “A transverse hole which receives a shaft for
     connecting the housing and the multifunction metal
     part together”
          Transverse holes in the housing and in the
     multifunction metal part that are aligned to receive a
     shaft, which is not limited in shape, type, or kind,
     to connect the housing and the multifunction part
     together.

     4. “A rear wall which is provided with a recess for
     receiving a projection” is sufficiently clear that it
     does not require construction.

     5. “Control means for locking said barrel in the
     barrel slide.”
          The function is to lock or contribute to lock the
     barrel in the barrel slide.
          The corresponding structure is a bridge that is
     an integral, inseparable part of the one-piece
     multifunction metal part and extends from the right-
     hand to the left-hand sides of the multifunction metal
     part, and equivalents thereof.

     Following claim construction, both parties moved for

summary judgment on the issue of infringement.1           Steyr accused

SIG Sauer’s pistols, P250 and P320, of infringing Claim 1 of the

‘301 patent.     For purposes of summary judgment, SIG Sauer argued

that Steyr could not prove its claims that SIG Sauer’s pistols

met the limitation in Claim 1 for a “multifunction metal part”




     1 They also sought summary judgment on issues of patent
invalidity. Because of the ruling of nonfringement, the other
motions were terminated as moot.

                                      2
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 3 of 13



or met or equaled the means-plus-function limitation for a

“control means for locking said barrel in the barrel slide.”

The court concluded that the pistols did not infringe Claim 1.



                                 Discussion

     SIG Sauer seeks an award of its attorneys’ fees and costs,

which accrued after the claim construction order issued, under

35 U.S.C. § 285, 28 U.S.C. § 1927, and the court’s inherent

authority to award fees as a sanction.          Steyr objects, arguing

that SIG Sauer has not met the requirements for an award under

§ 285 and stating that SIG Sauer did not show that its conduct

was vexatious for purposes of an award under § 1927.            SIG Sauer

filed a reply, and Steyr filed a surreply.



A.   Fees under § 285

     “Under § 285, a court may award reasonable attorney’s fees

to the prevailing party in an exceptional patent infringement

case.”    O.F. Mossberg & Sons, Inc. v. Timney Triggers, LLC, ---

F.3d ---, 2020 WL 1845302, at *2 (Fed. Cir. Apr. 13, 2020).

“[A]n ‘exceptional’ case is simply one that stands out from

others with respect to the substantive strength of a party’s

litigating position (considering both the governing law and the

facts of the case) or the unreasonable manner in which the case



                                      3
      Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 4 of 13



was litigated.”   Octane Fitness, LLC v. ICON Health & Fitness,

Inc., 572 U.S. 545, 554 (2014).        In order to award fees, a

district court must find that “the case was overall

exceptional.”   Intellectual Ventures I LLC v. Trend Micro Inc.,

944 F.3d 1380, 1384 (Fed. Cir. 2019).

    A determination of whether a case is exceptional is made by

district courts “in the case-by-case exercise of their

discretion, considering the totality of the circumstances.”

Octane, 572 U.S. at 554.    The Supreme Court suggested that

district courts could consider a nonexclusive list of factors

applied under a similar provision in the Copyright Act.          Id.

Those factors include “‘frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of

the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.’”         Id. at n.6

(quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534, n.19

(1994)).

    SIG Sauer argues that once the court issued the claim

construction order Steyr no longer had a reasonable basis to

pursue its infringement claim.     Specifically, SIG Sauer contends

that Steyr could not show that the accused pistols had a single,

one-piece metal frame or that the pistols’ removable pin was

equivalent to a bridge that is an inseparable part of the metal



                                   4
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 5 of 13



frame.    SIG Sauer cites cases that have awarded fees under § 285

after a claim construction order undermined the plaintiff’s

infringement claims.

     In response, Steyr first argues that its position on claim

construction was not frivolous.           Claim construction, however, is

not at issue, because SIG Sauer is seeking fees that accrued

after the claim construction order.

     Steyr justifies its continued litigation of infringement,

after the claim construction order, focusing on the fifth

limitation, “control means for locking said barrel in the barrel

slide.”    Steyr contends that it reasonably argued that the

accused pistol’s slide catch lever pin was the statutory literal

equivalent of a once-piece metal frame that included a bridge.2

In granting SIG Sauer’s motion for summary judgment of non-

infringement, the court held that removable and inseparable

structures are substantially different.           Because the control




     2 As it did in the context of summary judgment, Steyr argues
that the court acknowledged the merit of its equivalence
argument in a footnote in the claim construction order. In the
summary judgment order, the court explained Steyr’s mistake.
Steyr is still wrong. In the claim construction order, the
court declined to consider several arguments raised by SIG Sauer
that addressed the doctrine of equivalents. With respect to the
footnote Steyr relies on, the court simply stated that the
limitation SIG Sauer urged was beyond the scope of claim
construction. The court did not, as Steyr argues, make any
finding of equivalence or that an equivalence argument had
merit.

                                      5
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 6 of 13



means, the bridge, had to be an integral and inseparable part of

the multifunction metal part, a removable pin was not its

literal equivalent.

     Neither an incorrect interpretation of claim construction

nor a weak theory of infringement following claim construction

establishes an exceptional case, however.          Spineology, Inc. v.

Wright Med. Tech., 910 F.3d 1227, 1229 (Fed. Cir. 2018);

Synchronoss Techs., Inc. v. Dropbox Inc., 2020 WL 759528, at *2-

*4 (N.D. Cal. Feb. 14, 2020); Quest Licensing Corp. v. Bloomberg

L.P., 2019 WL 1376035, at *2-*4 (D. Del. Mar. 27, 2019).

Instead, to make a case exceptional, an adverse claim

construction must have rendered the infringement claim baseless.

Taurus IP, LLC v. DaimlerChrysler Corp., 726 F.3d 1306, 1328

(Fed. Cir. 2013).      In other words, the fact that the plaintiff

lost on its patent infringement claim does not make the case

exceptional.3     Synchronoss, 2020 WL 759528, at *4.



     3 SIG Sauer cites cases, without discussion, to support an
award of fees in this case, stating only that they are
substantially similar to this case. In the cited cases, the
Federal Circuit affirmed awards of fees, concluding that the
district courts did not abuse their discretion in the
circumstances of those cases. Blackbird Tech LLC v. Health in
Motion, LLC, 944 F.3d 910, 914-15 (Fed. Cir. 2019) (where
plaintiff’s proposed claim construction and infringement claims
were frivolous, plaintiff should have known its position was
weak, and plaintiff made efforts to settle for nuisance value,
engaged in discovery abuses, and protracted the litigation
needlessly); Thermolife Int’l LLC v. GNC Corp., 922 F.3d 1347,
1356 (Fed. Cir. 2019) (where plaintiff did not make adequate

                                      6
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 7 of 13



     SIG Sauer contends that this case fits into a well-

recognized example of an exceptional case where fees are awarded

under § 285.4     In support, SIG Sauer cites Eko Brands, LLC v.

Adrian Rivera Maynez Enters., Inc., 946 F.3d 1367, 1374-75 (Fed.

Cir. 2020), where the court affirmed the decision awarding fees

based on the district court’s finding that it was “patently

obvious” that Eko’s accused products did not infringe the

asserted patent claims.       Although Steyr’s direct infringement

claim was preluded by the claim construction order, Steyr made a

statutory literal equivalence argument.5          While that argument was



pre-suit investigation into infringement and did not make
developed argument against fee award); ICON Health & Fitness,
Inc. v. Octane Fitness, LLC, 706 F. App’x 666, 668-69 (Fed. Cir.
2017) (where the plaintiff’s claim construction arguments lacked
merit and that the plaintiff had engaged in improper litigation
tactics); Lumen View Tech. LLC v. Findthebest.com, Inc., 811
F.3d 479, 483 (Fed. Cir. 2016) (where the lawsuit appeared to
have been baseless and claim construction was unnecessary to
find noninfringement in light of the plaintiff’s concession).
These cases involve many circumstances that SIG Sauer has not
shown exist in this case.

     4 In addition to the two cases cited in the body of its
memorandum and discussed above, SIG Sauer provided a footnote
with another string cite of cases that SIG Sauer represents are
“substantially similar.” A careful review of the cited cases,
however, shows that the circumstances that supported an award of
fees did not occur in this case. To the extent SIG Sauer
interpreted the cases differently, it should have explained the
cases’ relevance instead of providing merely a string cite.

     5 In the claim construction for the fifth limitation,
“control means for locking said barrel in the barrel slide,” the
court included “and equivalents thereof,” which is part of 35
U.S.C. § 112(6).

                                      7
        Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 8 of 13



not persuasive, the court cannot conclude that it was frivolous

or obviously baseless.

    In AdjustaCam, LLC v Newegg, Inc., 861 F.3d 1353, 1359

(Fed. Cir. 2017), the Federal Circuit reversed the district

court’s denial of a motion for fees under § 285 on the grounds

that the district court did not follow its mandate on remand and

that the decision was based on a clearly erroneous assessment of

the evidence.    Specifically, the Federal Circuit faulted the

district court for not applying the Octane standard, as directed

on remand, and for failing to find that the plaintiff’s

infringement claims were baseless following claim construction.

Notably, in its decision, the district court supported the

plaintiff’s infringement claims with a new argument not offered

by the plaintiff.     Id. at 1360-61.     The Federal Circuit further

found that the plaintiff litigated the case in an unreasonable

manner by its “repeated use of after-the-fact declarations” and

because it sought only nuisance value damages.          Id. at 1361.

SIG Sauer has not shown that those circumstances pertain in this

case.

    To move this case beyond the range of most patent

infringement cases, SIG Sauer addresses Steyr’s litigation

tactics.   SIG Sauer contends that Steyr had notice of the

specific facts and law that would preclude its infringement



                                     8
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 9 of 13



claims by May 2, 2019, when SIG Sauer sent a letter with that

information.     SIG Sauer further contends that Steyr’s failure to

withdraw its infringement claims at that time constitutes

willful ignorance of their lack of merit.

     Steyr responds that it relied in good faith on its theory

of statutory literal equivalence, which was supported by its

expert’s opinion.      Steyr contends that SIG Sauer did not address

that theory in its letter.        Steyr continues to argue the merits

of its theory to show that it was not frivolous or baseless.

     SIG Sauer also surmises that Steyr continued the

litigation, despite the claim construction order, because it

hoped to force SIG Sauer into an expensive settlement to avoid

further litigation costs.6       SIG Sauer, however, provides no

evidence, other than its opinion of the lack of merit in Steyr’s

case, to show Steyr continued to litigate based on improper

motives.    Steyr denies that accusation.

     In sum, the claim construction order may have foretold but

did not necessarily preordain the result on Steyr’s infringement

claim.    Further, the record does not support a conclusion that



     6 Steyr’s counter-argument that SIG Sauer’s position is not
supported by its actions because it did not move for summary
judgment immediately after the claim construction order is not
persuasive under the circumstances in this case. Further, SIG
Sauer’s reliance on Steyr’s decision not to appeal is misplaced.
As Steyr points out, financial considerations may drive a
decision not to appeal.

                                      9
         Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 10 of 13



Steyr’s litigation tactics were unreasonable.            This is not a

case where the patent holder brought suit seeking only nuisance

value damages,7 or where the patent holder improperly delayed an

inevitable result.       SIG Sauer has not shown that this is an

exceptional case rather than the usual patent infringement case

where one party wins and the other party loses, and sometimes

the party asserting infringement is the losing party.



B.   Award under 28 U.S.C. § 1927 or the Court’s Inherent
     Authority

     As alternatives to § 285, SIG Sauer seeks fees and costs

under § 1927 and the court’s inherent authority to manage its

cases.8    Section 1927 provides:       “Any attorney or other person

admitted to conduct cases in any court of the United States or

any Territory thereof who so multiples the proceedings in any

case unreasonably and vexatiously may be required by the court

to satisfy personally the excess costs, expenses, and attorney’s

fees reasonably incurred because of such conduct.”            Both § 1927

and the court’s inherent authority are governed by the law of




     7 SIG Sauer represents that Steyr was seeking more than
$33,000,000.00 in damages.

     8 Steyr contends that SIG Sauer did not adequately raise
these grounds for an award. Although addressed in a somewhat
cursory manner, the grounds are sufficiently raised in the
context of the motion as a whole.

                                      10
      Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 11 of 13



the regional circuit, here the First Circuit, rather than

Federal Circuit law.    See Phonometrics, Inc. v. Westin Hotel

Co., 350 F.3d 1242, 1246 (Fed. Cir. 2003); Spitz Techs. Corp. v.

Nobel Biocare USA LLC, 2018 WL 6164300, at *6, n.3 (C.D. Cal.

June 7, 2018).

    To be vexatious under § 1927, counsel’s conduct must be

“harassing or annoying” regardless of counsel’s intent.          Lamboy-

Ortiz v. Ortiz-Velez, 630 F.3d 228, 245 (1st Cir. 2010).

Section 1927, however, does not apply to careless or even

incompetent actions by counsel but is reserved for actions that

“evince a studied disregard of the need for an orderly judicial

process, or add up to a reckless breach of the lawyer’s

obligations as an officer of the court.”        Id. at 245-46.

Unreasonable and vexatious conduct by counsel generally involves

egregious actions or tactics.      See, e.g., Escribano-Reyes v.

Prof. Hepa Certif. Corp., 817 F.3d 380, 391 (1st Cir. 2016)

(imposing fees and costs against counsel who filed a sham

affidavit after having been warned on prior occasions not to

engage in similar tactics); In re Gil-De la Madrid, 817 F.3d

371, 375-76 (1st Cir. 2016) (declining to impose fees against

counsel where position on appeal was “not entirely frivolous”);

Sanchez-Rodriguez v. AT & T Mobility P.R., Inc., 673 F.3d 1, 16




                                   11
      Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 12 of 13



(1st Cir. 2012) (declining to impose fees and costs where

appellant’s appeal was not frivolous).

    SIG Sauer has not met the standard of unreasonable and

vexatious conduct by Steyr’s counsel.       The lack of merit in

Steyr’s infringement claim that SIG Sauer relies on for purposes

of § 285 is not sufficient to meet the even higher standard

under § 1927.

    “Federal courts possess certain ‘inherent powers,’ not

conferred by rule or statute, ‘to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.’”

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1187

(2017) (quoting Link v. Wabash R. Co., 370 U.S. 326, 630-31

(1962)).   The court’s inherent authority includes the power to

impose sanctions, including an assessment of attorney’s fees,

for conduct that abuses the judicial process.         Id.   Conduct that

abuses the judicial process includes fraudulent maneuvers to

avoid the court’s jurisdiction, filing frivolous motions and

appeals to harass the opposing party, and discovery abuses.

Chambers v. NASCO, Inc., 501 U.S. 32, 41-42 & 50 (1991).

    SIG Sauer has not shown that Steyr engaged in any conduct

that would support imposing fees and costs under the court’s

inherent authority.    Therefore, fees and costs are not awarded

under § 1927 or the courts inherent authority.



                                   12
       Case 1:17-cv-00483-JD Document 86 Filed 04/23/20 Page 13 of 13



                                Conclusion

      For the foregoing reasons, the defendant’s motion for fees

and costs (document no. 80) is denied.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

April 23, 2020

Cc:   Counsel of record.




                                    13
